Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0106449 A1 to Walker et al in view of US 2003/0228906 A1 to Walker et al. (hereinafter referred to as ‘Walker 2’.)
Re claim 7, Walker discloses a method comprising: receiving, by a processor of a computing device from a camera, ([0069]-[0073], Information deriving device 200 comprises a computer comprising a processor 205 that executes instructions of program 220 to enable the invention of the disclosure) a plurality of images of a display of a gaming device ([0082]-[0091] describes a variety of displayed events or outcomes that an information deriving device can capture from an observed gaming device including "an outcome being displayed along a payline", "a reel configuration being displayed on a display screen of the gaming device (a reel configuration may include not only the outcome that was displayed across the payline, but also other symbols that appeared above and below the pay line), "a cash out event," and "that a player's credit balance has reached a particular level") captured sequentially by the camera ([0120] describes that the camera(s) can capture still photos and/or video for capturing images and [0365] describes an exemplary scenario where a time series of displayed information may be acquired in order to determine that a particular event has occurred. The sequentially captured information could include "signal from a camera indicating that the player had a non-zero credit balance, and therefore was able to initiate a game play" and "an image of an outcome, such as "orange-orange-bar");
	determining, by the processor, a location of a game element within the plurality of images ([0097] describes that, “the information deriving device 200 may be programmed with information regarding the various locations in the captured image that correspond to various relevant information necessary for determining whether a predetermined event has occurred. [...] the information deriving device may be programmed to evaluate a first portion of a captured image (the portion being defined, for example, by particular pixels of the image to be evaluated or a quadrant of the image to be evaluated) [...] and a second portion of the captured image that includes a display screen for displaying outcomes to determine the outcome obtained by a player.” 
	[0229] describes that, "for a sensor comprising a camera for capturing an image, the database 1300 can store an indication of the exact location within the image that a particular piece of information may be found ( e.g., that the credit meter balance may be found by evaluating particular pixels or a particular quadrant of the image)." (emphasis added)
	[0353] also describes that, “an information deriving device's interpretation or processing of information comprising an image may depend on the location of the image."); 
	determining, by the processor, a value of the game element at the location in the plurality of images; ([0347] describes that, “the information deriving device 125, through various image-processing techniques, may deduce that the essential information conveyed by the image is that the player has obtained an outcome of “bell-bar-orange.” Refer also to the following passages further describing how information deriving device determines symbolic and numeric values based on context and location-sensitive image analysis of image data captured by information deriving devices including video cameras observing the displayed video casino game:
[0348] describes that, "To process an image signal, the information deriving device 125 may use various image recognition programs that are well known in the art. [...] For example, a fruit slot machine might display only six symbols: a plum, cherry, orange, bar, bell, and 7. Each of these symbols might only be displayed in one orientation, i.e., they are never rotated, inverted, flipped, warped, etc. Additionally, each symbol is typically displayed in only one of a small set of locations on the display screen. Therefore, the information deriving device need not necessarily determine where a symbol is before determining what the symbol is."
[0349] describes that, "the information deriving device may be preloaded with a database of image files together with outcome designations for the images in the image files. An exemplary image file database is provided in FIG. 7. To determine a symbol that is displayed on the display screen of a gaming device, an information deriving device may capture an image of the display using a camera. The information deriving device may then compare the captured image to various images stored in the image file database of FIG. 7. If the closest match to the captured image is a stored image designated "cherry," then the information deriving device determines that a cherry symbol has appeared on the display screen of the gaming device."
[0350] also describes that, "an image may be tested against a set of rules to determine the symbol depicted in the image. For example, if the 192nd pixel in the image is red, then it's a cherry; else if the 23950th pixel is purple, then it's a plum; else if the 10205th and 10207 th pixels are orange, then it's an orange; etc."
[0352] further describes that, "an information deriving device may not only recognize individual text characters, but may further interpret their meaning in a larger context. [...] a gaming device may display a credit balance of 256. The information deriving device may  recognize the individual characters, "2", "5", and "6", combine them together, and transmit to the information deriving device server 135 or the gaming device server 120 only the number 256, e.g., in binary form." (emphasis added)) and
determining, by the processor, a time of a single gaming session ([0179] describes that the ‘information deriving devices 125 of embodiment 600 could be programmed to derive […] a duration of time since the most recent payout’ (teaching a length of time of a gaming session, the session in this case being gaming conducted without any wins)
[0212] describes determining ‘(i) a session identifier that uniquely identifies a session of a player (ii) a time started 1010 that indicates the time at which the session was begun by the player […] (iv) a time of game play 1020 that indicates the time at which a particular game play was initiated’ 
[0285] discloses a determination of "playing a game for a predetermined period of time" 
[0291] discloses a determination of, "playing a designated game and/or gaming device (perhaps for a predetermined duration or within a predetermined period of time)" 
[0384] describes that an information deriving device and/or gaming device server receives distinct ‘signals from an information deriving device’ such as ‘an amount of a player’s wager,’ and ‘the number of credits a player first inserts into a gaming device’
[0387] describes that ‘a record of a player session database may be updated (e.g., by the information deriving device server) based on the processed information’ and ‘The record
may also be updated, for example, to reflect that the player has initiated and completed another game play and with the time of the game play.’ 
	Although Walker teaches the same inventive concept substantially as claimed, including interpreting the meaning of numerical symbols in context based on information deriving device camera(s) imaging gaming device graphical interfaces displayed to the player, and including logging the start time of gaming sessions and gaming events and an awareness of time periods associated with gaming sessions, Walker does not specifically disclose determining a length of time of a gaming session based at least in part on the value of the game element in the plurality of images.
	Walker 2 is an analogous prior art reference by the same inventor that, like the Walker reference, derives information from casino EGM’s using retrofitted deriving devices (See Walker 2 Figs. 5A-5B and the sensors 314). Walker 2 teaches in [0057] that it was known in such art that the ‘sensors 314 […] may include any sensors suitable for determining information regarding game play at the gaming machine […] Information regarding game play that may be determined includes […] whether a player has placed a coin-based or bill-based wager, whether a player has initiated game play at the gaming machine 104c […] whether one or more reels of the gaming machine 104c are spinning, an amount or change in a credit balance of a player of the gaming machine […] a payout and/or an amount of any payout and/or whether all or an portion of any payout has been added to an existing balance or cashed out, a duration for or time period during which any of the above occurred’ and wherein [0058] describes that, ‘sensors 314 […] may include any suitable sensor for determining information regarding game play at the gaming machine 104c […] a video camera may be mounted so as to view a credit balance of the gaming machine 104c, and provide an indication of the credit balance (or a change in the credit balance) to the processor’.
It would have been obvious to one having ordinary skill in the art at the time of the invention that Walker, which already interprets the meaning of numerical symbols in context based on information deriving device camera(s) imaging gaming device graphical interfaces displayed to the player, logs the start time of gaming sessions and gaming events and already has an awareness of time periods associated with gaming sessions, could have determined a duration of time of a game play session starting with cash in and ending in a payout based at least in part on a change in credit meter value observed by a camera based deriving device and interpreted by a processor as taught by Walker 2 without causing any unexpected results. The motivation to determine and store not only session and gaming event start times but also overall session lengths in Walker would be to provide data for features Walker already admits require knowing the length of time of gaming sessions, these features including ensuring that players meet gaming session obligations to obtain comps (see [0285], ‘playing a game for a predetermined period of time’).
Re claims 8, 22, refer to [0038] and [0088] of Walker which describes deriving the operation of a cash out button, and [0091] which describes the player operating a “spin” button.
Re claims 11, 23, [0091] of Walker describes deriving that the player has actuated a “spin” button and [0105] of Walker describes that the information deriving device may monitor the handle of the gaming device to determine for example, when the handle has been pulled. Deriving that a player has pressed “spin” or pulled the handle of a video slot machine meets the limitation of determining that the gaming device is turned on, and as discussed in the rejection of parent claim 7, the images captured by the information deriving device comprising a camera may be a plurality of video images. 
Re claim 12, 24, refer to [0364] of Walker which describes, “In one or more embodiments, processing information derived from a gaming device may comprise comparing multiple different signals (e.g., as received from different sensors or different types of sensors) in order to be more certain of signals' interpretation.” And [0365] of Walker describes, “In order to make such an interpretation, the information deriving device may first need to determine the size of the player's wager for the game play for which the outcome was determined (e.g., because the size of the payout may vary with the size of the wager). Thus, the information deriving device may first need to process another signal such as, e.g., a touch signal from a "bet 2" button, before being able to process the image of the outcome as a payout of a particular number of coins. In another example, the information deriving device may receive a signal that the player has actuated the "spin" button on a gaming device. However, the information deriving device may not be able to conclude that a game play was actually initiated without processing another signal from a camera indicating that the player had a non-zero credit balance, and therefore was able to initiate a game play.”
	Re claims 13, 25, [0209] of Walker describes that, “an information deriving database and/or information deriving device server may store a pay­out database for use in determining a payout that a player qualified for, almost qualified for, or failed to qualify for), may utilize the payout database 900, for example, to determine whether to a player has qualified for a payout as a result of an outcome obtained by the player. For example, the processor 105 may compare an outcome for a game play to the outcomes of the payout table 900 to determine whether
the outcome corresponds to a payout.” [0349]-[0350] and [0352] of Walker also describe determining possible symbols and numbers and then deducing symbolic or numeric outcomes. [0353] describes comparing detected symbols to pre-stored symbol images or pre-stored text characters to evaluate the value of the game element.	
Re claims 14, 26 refer to the description in [0350] of Walker which describes a  ‘set of rules to determine the symbol depicted in the image’ and [0351] describing ‘character recognition algorithms’. 
	Re claim 21, refer to the rejection of claim 7, wherein the methods of Walker and Walker 2 discussed in the rejection are performed by computerized systems comprising processors executing instructions from memory to effect the inventions of the disclosures, see additionally Walker [0070]-[0073 and Walker 2 [0033], [0053].
Allowable Subject Matter
Claims 1, 3-6 are allowed.

Response to Arguments
With regard to claims 7-8, 11-14 and 21-26, an updated search performed responsive to the Request for Reconsideration revealed the teaching reference of US 2003/0228906 A1 to Walker et al. (‘Walker 2’.) which is by the same inventor and in the same field of endeavor as the prior art of record of US 2004/0106449 A1 to Walker et al. Walker 2, as discussed in the rejection of parent claims 7 and 21 above, teaches deriving information from casino EGM’s using retrofitted deriving devices (Walker 2 Figs. 5A-5B). Walker 2 teaches in [0057] that it was known in such art that the ‘sensors 314 […] may include any sensors suitable for determining information regarding game play at the gaming machine […] Information regarding game play that may be determined includes […] whether a player has placed a coin-based or bill-based wager, whether a player has initiated game play at the gaming machine 104c […] whether one or more reels of the gaming machine 104c are spinning, an amount or change in a credit balance of a player of the gaming machine […] a payout and/or an amount of any payout and/or whether all or an portion of any payout has been added to an existing balance or cashed out, a duration for or time period during which any of the above occurred’ and wherein [0058] describes that, ‘sensors 314 […] may include any suitable sensor for determining information regarding game play at the gaming machine 104c […] a video camera may be mounted so as to view a credit balance of the gaming machine 104c, and provide an indication of the credit balance (or a change in the credit balance) to the processor’. And as discussed in the rejection of parent claims 7 and 21 above, it would have been obvious to one having ordinary skill in the art that Walker, which already interprets the meaning of numerical symbols in context based on information deriving device camera(s) imaging gaming device graphical interfaces displayed to the player, logs the start time of gaming sessions and gaming events and already has an awareness of time periods associated with gaming sessions, could have determined a duration of time of a game play session starting with cash in and ending in a payout based at least in part on a change in credit meter value observed by a camera based deriving device and interpreted by a processor as taught by Walker 2 without causing any unexpected results. The motivation to determine and store not only session and gaming event start times but also overall session lengths in Walker would be to provide data for features Walker already admits require knowing the length of time of gaming sessions, these features including ensuring that players meet gaming session obligations to obtain comps (see Walker [0285], ‘playing a game for a predetermined period of time’).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715